DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–4, 6–13, and 15–20 are pending for examination in the reply filed on 10/26/2021.  Claims 5 and 14 are cancelled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1–4, 6–13, and 15–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

4.	As to independent claim 1, the claim recites:
“obtain historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the historical and current information includes WG usage attributes of the respective WGs at the respective points-in-time, wherein the WG usage attributes include one or more of: (a) one or more user characteristics ... or (e) one or more connection characteristics of a connection to one or more remote applications to which the respective WG is connected;
determine importance scores for one or more of the WGs, based on the historical and current information of the respective WG.”

As to independent claims 10 and 20, the claim recites similar language (e.g. management of shared hardware and communication resources) of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “processing resource” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the “processing resource” language of claim 1 and the “computer readable program code, executable by at least one processor” languages of claim 20, these two steps in the context of the claims encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  For instance, claim 1 recites the additional element of “a processing resource configured to” perform these steps.  The “processing resource” is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of obtaining and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional 

Each claim also includes the additional element of:
(a)   “perform one or more management activities associated with one or more of the WGs, based on the importance scores.”

This element however amounts to no more than a recitation of the words "apply it" (or an equivalent) and is no more than mere instructions to implement an abstract idea or other exception on a computer.

Accordingly, the additional elements of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

5.	As to dependent claims 2–4, 6–9, 11–13, 15–19, each of these claims either (1) recites additional step(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) recites a function which amounts to no more than a recitation of the words “apply it” (or an equivalent) and is no more than mere instructions to implement an abstract idea or other exception on a computer; and thus as a whole is also directed and confined to the same process set forth in claims 1, 10, and 20.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	

resource allocation or resource re-allocation; performance of automatic prevention measures for preventing failure to meet service level goals; performance of automatic remediation measures for remediating failure to meet service level goals, performance of automatic troubleshooting measures for troubleshooting” amounts to no more than a recitation of the words “apply it” as it merely states a intended result (e.g. preventing failure to meet service level goals) without claiming a specific step required to bring about the result.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Accordingly, claims 1–9, each directed to a “system comprising a processing resource,” are being interpreted under 35 U.S.C. 112(f), because at least one claim limitation therein recites a function without reciting sufficient structure, material or acts to entirely perform the recited function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim limitations:
	(a)	“a processing resource configured to:
	obtain historical and current information ...;
	determine importance scores for one or more of the WGs ...; and
	perform one or more monitoring or management activities associated with one or more of the WGs, based on the importance scores,” as recited in claim 1, invokes 35 U.S.C. 112(f).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In this instance, and as filed, the disclosure is either devoid of any structure that performs the function in the claims, or (to the extent that a structure is sufficiently disclosed) that the structure described in the specification does not perform the entire function in the claim.

8.	Therefore, claims 1–4 and 6–9 are indefinite and rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Examiner Notes
9.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
10.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
11.	(A)	Heninger et al., US 2014/0053151 A1 (“Heninger”).
	(B)	Calcaterra et al., US 2012/0159367 A1 (“Calcaterra”).

	Heninger and Calcaterra were cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
13.	Claims 1–4, 6–13, and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Heninger in view of (B) Calcaterra.
See “References Cited” section, above, for full citations of references.

14.	Regarding claim 1, (A) Heninger teaches/suggests the invention substantially as claimed, including:
	“A system for management of shared hardware and communication resources shared by a plurality of Workload Generators (WGs), the system comprising a processing resource configured to:”

Fig. 4 and ¶¶ 50–51: processor);

	“obtain ... current information indicative of ... current utilizations of portions of the shared hardware and communication resources by respective WGs of the plurality of WGs, at a plurality of points-in-time, wherein the ... current information includes WG usage attributes of the respective WGs at the respective points-in-time, wherein the WG usage attributes include one or more of: ... (c) one or more application identifiers of one or more respective applications executing on the respective WG”
(Figs. 3 and 5A; and ¶¶ 48 and 64: cloud controller 301 monitors the resource utilization (e.g., memory utilization, disk utilization, processor utilization, network utilization) for virtual machines 309 in cloud computing environment 102;
¶ 68: If the interference index does not exceed the threshold, then cloud controller 301 continues to monitor the resource utilization ... for virtual machines 309;
¶ 42: Each guest operating system 308A, 308B may host one or more virtual machine applications 309A-309C (identified as “VM 1,” “VM 2” and “VM 3”);

“determine importance scores for one or more of the WGs, based on the ... current information of the respective WG”
(¶ 65: cloud controller 301 computes an index, referred to herein as the interference index, of the utilization of a resource by virtual machine 309 (e.g., virtual machine 309A) to determine an adverse impact on its neighboring virtual machine(s) (e.g., virtual machines 309B-309C);
¶ 69: If, however, the interference index exceeds a threshold, then it may be appropriate to throttle or reduce the utilization of the resource by virtual machine 309 ( e.g., virtual machine 309A);
¶¶ 73–75: a weighted priority can be assigned to the workload being serviced by virtual machines 309. By assigning a weighted priority to a workload, the importance in servicing such a workload may be taken into account in determining whether to throttle or reduce the utilization of the resource by virtual machine 309 ... throttling or reducing the utilization of a resource by a virtual machine 309 ( e.g., virtual machine 309A) may be deemed to be appropriate by applying the following equation (EQ 2) ... where PW corresponds to the priority weight assigned for the workload for that virtual machine 309); and

	“perform one or more monitoring or management activities associated with one or more of the WGs, based on the importance scores”
	(¶ 73: throttle or reduce the utilization of the resource by virtual machine 309).

	
Heninger does not teach “obtain historical ... information indicative of past ... utilizations,” and “the historical ... information includes WG usage attributes.”

(B) Calcaterra however teaches or suggests:
 “obtain historical ... information indicative of past ... utilizations,” and “the historical ... information includes WG usage attributes”
(¶ 41: actual usage of the hardware resource by the workload over a time is monitored;
¶ 4: usage allocation of the hardware resource including a current and past actual usage allocation of the hardware resource, a future projected usage allocation of the hardware resource, and a current and past actual usage of the hardware resource as monitored;
¶ 31: at future times, the method 100 determines whether the future projected usage of the hardware resource by the workloads is greater than the future projected capacity of the hardware resource).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Calcaterra with those of Heninger, to incorporate historical (past) resource utilizations in determining whether to throttle or reduce the current utilization of virtual machine resources (based on utilization trends).  The motivation or advantage to do so is take remedial actions sufficiently in advance to ensure that the usage/allocation of the resources does not exceed their capacities at a future time.


15.	Regarding claim 2, Heninger teaches/suggests:
“identify, for at least one given WG of the WGs, currently resource sharing WGs of the WGs, being WGs that currently share at least part of the hardware and communication resources with the given WG”
(Fig. 5, step 504; and ¶ 69: identifies the hardware placement and interconnection of virtual guests 307 hosting the virtual machine 309 (e.g., virtual machines 309A) and its neighboring virtual machine(s) 309 ( e.g., virtual machines 309B, 309C) to identify any neighboring virtual machine(s) 309 (e.g., virtual machines 309B, 309C) that utilize the same resource as virtual machine 309 (e.g., virtual machine 309A)); and

	“wherein the importance score of at least part of the WGs is determined also based on a resource sharing environment score of the resource sharing WGs of the respective WG”
(¶ 72: determines the ability of neighboring virtual machine(s) 309 to meet the requirements of their service-level agreement(s);
¶ 75: if virtual machine 309 A is over utilizing its resource which is adversely affecting its neighboring virtual machines 309B, 309C, and virtual machine 309A is meeting its service-level agreement requirements but virtual machines 309B and 309C are only meeting 60% of their service-level agreement requirements).

16.	Regarding claim 3, Heninger teaches/suggests:
“wherein the resource sharing environment score ... b) is based on the importance scores of the resource sharing WGs of the respective WG”
(¶ 75: if virtual machine 309 A is over utilizing its resource which is adversely affecting its neighboring virtual machines 309B, 309C, and virtual machine 309A is meeting its service-level agreement requirements but virtual machines 309B and 309C are only meeting 60% of their service-level agreement requirements).

17.	Regarding claim 4, Heninger teaches/suggests:
identify, for at least one given WG of the WGs, currently connected WGs of the WGs, being WGs that are currently connected to the given WG; and wherein the importance score of at least part of the WGs is determined also based on a connected environment score of the connected WGs of the respective WG”
(¶ 69: after identifying the hardware placement and interconnection of virtual guests 307, cloud controller 301 could determine that guests 307A and 307C are on separate hypervisor hosts 310 (hypervisor 310A, hypervisor 310B, respectively) but share the same storage area network controller and network switch. As a result, virtual machines 309A-309B (hosted by guest 307A) and virtual machine 309D (hosted by guest 307C) could experience interference over disk and network resources but could not experience interference over processor and memory resources).


18.	Regarding claim 6, Heninger and Calcaterra teach/suggest:
“wherein the importance scores are determined also based on the historical and current information of similar WGs, being WGs having similarity characteristics that are similar to the characteristics of the respective WG”
(Heninger, Figs. 3 and 5A; and ¶¶ 48 and 64: cloud controller 301 monitors the resource utilization (e.g., memory utilization, disk utilization, processor utilization, network utilization) for virtual machines 309 in cloud computing environment 102;
Fig. 5, step 504; and ¶ 69: identify any neighboring virtual machine(s) 309 (e.g., virtual machines 309B, 309C) that utilize the same resource as virtual machine 309 (e.g., virtual machine 309A);
the Examiner notes: see Fig. 3, where VM1 and VM2 may be deemed “similar” for being hosted by the same guest operating system 308A;
Calcaterra, ¶¶ 4, 31, and 41, teaching monitoring past resource utilizations).

19.	Regarding claim 7, Heninger teaches/suggests:
wherein the management activity includes one or more of: resource allocation or resource re-allocation; performance of automatic prevention measures for preventing failure to meet service level goals; ....”
(¶ 73: throttle or reduce the utilization of the resource by virtual machine 309;
¶ 74: throttling or reducing the utilization of a resource by a virtual machine 309 ( e.g., virtual machine 309A) may be deemed to be appropriate if there are any neighboring virtual machines 309 not meeting their service-level agreement requirements and their priority is at least the same or higher in importance than the priority assigned to servicing the workload).

20.	Regarding claim 8, Heninger teaches/suggests:
“wherein the processing resource is further configured to identify, based on the importance score, a sub-group of WGs of the WGs, being high importance WGs, and wherein the high importance WGs are allocated with more resources than other WGs of the WGs that are not part of the high importance WGs”
(¶ 74: throttling or reducing the utilization of a resource by a virtual machine 309 ( e.g., virtual machine 309A) may be deemed to be appropriate if there are any neighboring virtual machines 309 not meeting their service-level agreement requirements and their priority is at least the same or higher in importance than the priority assigned to servicing the workload).

21.	Regarding claim 9, Heninger teaches/suggests:
“wherein each of WGs is one of the following: a virtual machine, a microservice, a serverless function or a software container”
(Fig. 3 and ¶ 41: Virtual operating system 302A further includes user portions 307A-307B (identified as “Guest 1 and Guest 2,” respectively, in FIG. 3), referred to herein as “guests.” Each guest 307A, 307B is capable of functioning as a separate system).

22.	Regarding claims 10–13, 15–16 and 18–19, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1–4 and 6–9, respectively. Therefore, they are rejected on the same basis as claims 1–4 and 6–9 above.

23.	Regarding claim 17, Heninger teaches/suggests:
“wherein the management activity is performance of automatic troubleshooting measures, and wherein more resources are allocated for automatic troubleshooting measures for WGs having higher importance score than for WGs having lower importance score”
(¶ 74: throttling or reducing the utilization of a resource by a virtual machine 309 ( e.g., virtual machine 309A) may be deemed to be appropriate if there are any neighboring virtual machines 309 not meeting their service-level agreement requirements and their priority is at least the same or higher in importance than the priority assigned to servicing the workload).

24.	Regarding claim 20, it is the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claim 1. Therefore, it is rejected on the same basis as claim 1 above.


Response to Arguments
25.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Applicant’s arguments have not overcome the rejections upon a closer reading of Applicant’s specification and previously cited reference(s).  Therefore, the rejections are maintained.

In the Remarks, the Applicant contends the following:

a.	As to the 101 rejections, the amended claimed subject matter when considered as a whole integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception because the limitation of usage attributes characterizing activities occurring within the WGs is a 

b.	As to the 112 rejections, the claimed “processing resource” is disclosed in page 18, lines 10–16 of the written description which clearly links the claimed element to the structure, material, or acts to the function of the processing resource.

c.	As to the 103 rejections, Heninger does not teach, in paragraph [0042], usage attributes that are based of the applications executing within the respective WG, and that Heninger’s “VM 1,” “VM 2,” and “VM 3” are not identifiers of the applications executing within the respective WG but merely a naming convention for the VM themselves.

The Examiner disagrees:

As to (a), incorporating and limiting usage attributes (information) to a particular type or characterizations of activities occurring within the WGs does not add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself because it merely restricts or links the processed information or data to a particular type, technological environment, or field of use.
The step of “obtain[ing] historical and current information indicative of past and current utilizations of portions of the shared hardware and communication resources ... wherein the historical and current information includes WG usage attributes of the respective WGs,” under a broadest reasonable interpretation, still covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components, as the information can be reasonably obtained through simple observations, e.g. user observing or viewing the collected information on a display monitor.


Moreover, as set forth in MPEP 2181(I)(B), for a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). Therefore, the claimed structure (i.e. “processing resource”) corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.
In this stance, no algorithm is disclosed in the specification.

	As to (c), Heninger’s paragraph 42 teaches that each guest operating system 308A, 308B may host one or more virtual machine applications 309A-309C (identified as “VM 1,” “VM 2” and “VM 3”). Here, each VM may be deemed an “application” for executing and/or servicing its workload identified by a specific name as “VM 1” used for distinguishing different VMs.
Moreover, as applied in the rejection of claim 1, cloud controller 301 monitors the resource utilization (e.g., memory utilization, disk utilization, processor utilization, network utilization) for virtual machines 309 in cloud computing environment so as to control the utilization of a resource ( e.g., memory, processor, disk, network) by virtual machine 309. For example, if the utilization of the memory resource by virtual machine 309A was deemed to be adversely affecting the utilization of the memory resource by neighboring virtual machines 309B, 309C, then resource controller 312 may throttle or reduce the usage of the memory resource by virtual machine 309A so as to restore the performance of the neighboring virtual machines 309B, 309C (Heninger, ¶¶ 48 and 49). Based on this description, it is inherent in or obvious to an ordinary artisan that different identifiers, irrespective 


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 9, 2022